EXHIBIT 10.48
 
THIS CONVERTIBLE PROMISSORY NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY
AND NOT FOR DISTRIBUTION AND MAY BE TRANSFERRED OR OTHERWISE DISPOSED OF ONLY IN
COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED (THE " ACT "). THIS
LEGEND SHALL BE ENDORSED UPON ANY CONVERTIBLE PROMISSORY NOTE ISSUED IN EXCHANGE
FOR THIS CONVERTIBLE PROMISSORY NOTE.
 
SANOMEDICS INTERNATIONAL HOLDINGS, INC.
 

Issue Date: SEPTEMBER 18, 2013 $40,000.00

 
CONVERTIBLE PROMISSORY NOTE
 
Due: SEPTEMBER 18, 2014
 
SANOMEDICS INTERNATIONAL HOLDINGS, INC., a Nevada corporation (the "Issuer"),
for value received, hereby promises to pay to CONTINENTAL EQUITIES, LLC (the
"Holder") on the 3rd day of September 18, 2014 (the "Maturity Date") at the
offices of the Issuer, 444 Brickell Avenue, Suite 415, Miami, Florida 33131, the
principal sum of FORTY THOUSAND DOLLARS ($40,000.00) in such coin or currency of
the United States of America as at the time of payment shall be legal tender for
the payment of public and private debts and to pay simple interest on said
principal sum at the rate of nine percent (9%) per annum from the date hereof
through the Maturity Date. Any accrued and unpaid interest shall be paid on the
Maturity Date.
 
1. Registered Owner. The Issuer may consider and treat the person in whose name
this Note shall be registered as the absolute owner thereof for all purposes
whatsoever (whether or not this Note shall be overdue) and the Issuer shall not
be affected by any notice to the contrary. Subject to the provisions hereof, the
registered owner of this Note shall have the right to transfer it by assignment
and the transferee thereof, upon his registration as owner of this Note, shall
become vested with all the powers and rights of the transferor. Registration of
any new owner shall take place upon presentation of this Note to the Issuer at
its offices together with the Note Assignment Form attached hereto duly
executed. In case of transfers by operation of law, the transferee shall notify
the Issuer of such transfer and of his address, and shall submit appropriate
evidence regarding the transfer so that this Note may be registered in the name
of the transferee. This Note is transferable only on the books of the Issuer by
the Holder on the surrender hereof, duly endorsed. Communications sent to any
registered owner shall be effective as against all holders or transferees of
this Note not registered at the time of sending the communication. In the event
of the assignment by the Holder of a portion of the principal amount of this
Note, the transferee thereof shall not have the right to exercise the Conversion
Right (as hereinafter defined) unless the entire remaining principal portion of
this Note is converted simultaneously therewith.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Conversion.
 
2.1 Conversion Right. The Holder shall have the right from time to time, and at
any time during the period commencing on the Issue Date and ending the later of
(i) the Maturity Date and (ii) the date of payment of the remaining outstanding
principal amount, plus any accrued and unpaid interest of this Note, to convert
all or any part of this Note (each a "Conversion") into fully paid and
non-assessable shares of Common Stock, as such Common Stock exists on the Issue
Date, or any shares of capital stock or other securities of the Issuer into
which such Common Stock shall hereafter be changed or reclassified at the
conversion price (the "Conversion Price") determined as provided herein (a
"Conversion"); provided, however, that in no event shall the Holder be entitled
to convert any portion of this Note in excess of that portion of this Note upon
conversion of which the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the
unconverted portion of the Notes or the unexercised or unconverted portion of
any other security of the Issuer subject to a limitation on conversion or
exercise analogous to the limitations contained herein) and (2) the number of
shares of Common Stock issuable upon the conversion of the portion of this Note
with respect to which the determination of this proviso is being made, would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock. For purposes of the proviso to
the immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act"), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso; provided further, however, that the
limitations on conversion may be waived by the Holder upon, at the election of
the Holder, not less than 61 days' prior notice to the Issuer, and the
provisions of the conversion limitation shall continue to apply until such 61St
day (or such later date, as determined by the Holder, as may be specified in
such notice of waiver). The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing the Conversion
Amount (as defined below) by the applicable Conversion Price then in effect on
the date specified in the notice of conversion, in the form attached hereto as
Exhibit A (the "Notice of Conversion"), delivered to the Issuer by the Holder in
accordance with Section 1.4 below; provided that the Notice of Conversion is
submitted by facsimile or e-mail (or by other means resulting in, or reasonably
expected to result in, notice) to the Issuer before 6:00 p.m., New York, New
York time on such conversion date (the "Conversion Date"). The term "Conversion
Amount" means, with respect to any conversion of this Note, the sum of (1) the
principal amount of this Note to be converted in such conversion plus (2) at the
Issuer's option, accrued and unpaid interest, if any, on such principal amount
at the interest rates provided in this Note to the Conversion Date.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2 Conversion Price. The Conversion Price (the "Conversion Price") shall equal
the Variable Conversion Price (as defined herein) (subject to equitable
adjustments for stock splits, stock dividends or rights offerings by the Issuer
relating to the Issuer's securities or the securities of any subsidiary of the
Issuer, combinations, recapitalization, reclassifications, extraordinary
distributions and similar events). The "Variable Conversion Price" shall mean
50% multiplied by the Market Price (as defined herein) (representing a discount
rate of 50%). "Market Price" means the average of the lowest three (3) Trading
Prices (as defined below) for the Common Stock during the ten (10) Trading Day
period ending one Trading Day prior to the date the Conversion Notice is sent by
the Holder to the Issuer via facsimile (the "Conversion Date"). "Trading Price"
means, for any security as of any date, the intraday trading prices of the
security on the Over-the-Counter Bulletin Board (the "OTCBB") as reported by a
reliable reporting service ("Reporting Service") mutually acceptable to Issuer
and Holder, or, if the OTCBB is not the principal trading market for such
security, the price of such security on the principal securities exchange or
trading market where such security is listed or traded or, if no price of such
security is available in any of the foregoing manners, the average of the
Trading prices of any market makers for such security that are listed in the
"pink sheets" by the National Quotation Bureau, Inc. If the Trading Price cannot
be calculated for such security on such date in the manner provided above, the
Trading Price shall be the fair market value as mutually determined by the
Issuer and the holders of a majority in interest of the Notes being converted
for which the calculation of the Trading Price is required in order to determine
the Conversion Price of such Notes. "Trading Day" shall mean any day on which
the Common Stock is traded for any period on the OTCBB, or on the principal
securities exchange or other securities market on which the Common Stock is then
being traded.
 
(a) 2.3 Anti-Dilution Provisions.
 
2.3.1 Adjustments for Stock Dividends; Combinations, Etc. In the event that the
Issuer, at any time or from time to time hereafter, shall (i) declare any
dividend or other distribution on its Common Stock payable in Common Stock of
the Issuer or in securities convertible into or exchangeable for Common Stock,
including without limitation rights; (ii) effect a subdivision of its
outstanding Common Stock into a greater number of shares of Common Stock by
reclassification, stock split or otherwise than by payment of a dividend in
shares of Common Stock; (iii) effect a combination or consolidation of its
outstanding Common Stock into a lesser number of shares of Common Stock by
reclassification, reverse split or otherwise; (iv) issue by reclassification,
exchange or substitution of its Common Stock any shares of capital stock of the
Issuer; or (v) effect any other transaction having similar effect, then the
Holder may convert into the exchangeable securities. The purpose of the
adjustment shall be that, in the event of a conversion at any time after the
occurrence of any event described in (i) through (v) above, the Holder shall be
entitled to receive the shares of Conversion Stock (or other securities) to
which such Holder would have been finally entitled, after giving effect to the
occurrence of such event, as if such Holder had converted this Note immediately
prior to the occurrence of such event. An adjustment made pursuant to this
Section 2.3.1 shall become effective immediately after the record date in the
case of a dividend or other distribution and shall become effective immediately
upon the effective date in the case of a subdivision, combination,
reclassification, exchange or substitution. The Corporation shall take no such
action with respect to the Common Stock unless the Corporation shall
simultaneously reserve out of the authorized, unissued and unreserved shares of
common stock a sufficient number of shares of Common Stock to be available for
full conversion of the Note at the new Conversion Price.
 
 
3

--------------------------------------------------------------------------------

 
 
2.3.2 Adjustment for Consolidation or Merger. In case of any consolidation or
merger to which the Issuer is a party, other than a merger or consolidation in
which the Issuer is the surviving or continuing corporation and which does not
result in any reclassification of, or change (other than a change in par value
or from par value to no par value or from no par value to par value, or as a
result of a subdivision or combination) in, outstanding Common Stock, then, as
part of and as a condition to such transaction, provision shall be made so that,
in the event of a conversion, the Holder of this Note, shall receive, in lieu of
the securities and property receivable upon the conversion of this Note prior to
consummation of the transaction, the kind and amount of shares or other
securities and property receivable upon such consolidation or merger by a holder
of the number of shares of Common Stock into which this Note would have been
converted immediately prior to such consolidation or merger had the conversion
occurred, all subject to further adjustment as provided in Section 2.3.1; in
each such case, the terms of this Note shall be applicable to the securities or
property receivable upon the conversion of this Note after such consummation. In
any such case, appropriate adjustment shall be made in the application of this
Section 2 with respect to the rights of the Holder of this Note after the
transaction to the end that the provisions of this Section 2 shall be applicable
after that event. The Corporation shall take no such action with respect to the
Common Stock unless the Corporation shall simultaneously reserve out of the
authorized, unissued and unreserved shares of such class or series into which
the Common Stock has been changed a sufficient number of shares of such class or
series into which the Common Stock has been changed to be available for full
conversion of the Note at the new Conversion Price.
 
2.4 Reservation of Shares. The Issuer will at all times reserve and keep
available out of its authorized and unissued Common Stock, solely for issuance
and delivery upon conversion of this Note, free of preemptive or rights of
purchase, the number of shares of Conversion Stock issuable upon conversion of
this Note at the minimum Conversion Price. The Issuer covenants that all shares
of Common Stock that shall be so issuable shall, upon issue, be duly and validly
authorized, issued and fully paid and nonassessable.
 
2.5 Fractional Shares. The Issuer shall not be required to issue certificates
representing fractions of shares, nor shall it be required to issue scrip or pay
cash in lieu of fractional interests, it being the intent of the Issuer and the
Holder that all fractional interests shall be eliminated and that all issuances
of Common Stock be rounded up to the nearest whole share.
 
2.6 Rights of the Holder. The Holder shall not, by virtue hereof, be entitled to
any rights of a shareholder of the Issuer, either at law or in equity, and the
rights of the Holder are limited to those expressed in this Note.
 
 
4

--------------------------------------------------------------------------------

 
 
2.7 Certificate. When the Conversion Price is adjusted pursuant to the
provisions hereof, the Issuer shall file with its official corporate records a
certificate of its chief financial or accounting officer setting forth in detail
the facts requiring such adjustment, the computation thereof and the adjusted
Conversion Price, and shall mail a copy of the certificate to the Holder.
 
2.8 DTC Status. The Company's Common Stock are currently eligible for DTC
book-entry delivery, settlement and depository services and accordingly are not
subject to a deposit transfer restriction ("Deposit Chill"). In the event, the
Company's Common Stock becomes subject to a Deposit Chill, the Variable
Conversion Rate shall be amended to 35% multiplied by the Market Price (as
defined herein) (representing a discount rate of 65%).
 
2.9 Short Sales. Other than the transaction contemplated hereunder, the Investor
has not directly or indirectly, nor has any Person acting on behalf of or
pursuant to any understanding with such Investor, executed any disposition,
including Short Sales, in the securities of the Company during the period
commencing from the time that such Investor first received a term sheet (written
or oral) from the Company. In addition, the Investor shall not engage in Short
Sales of the Company's in the future. "Short Sales" shall include all "short
sales" as defined in Rule 200 of Regulation SHO under the Exchange Act (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).
 
2.10 Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 2.10, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Common Stock issuable upon such conversion within three (3) business days
after such receipt (the "Deadline") (and, solely in the case of conversion of
the entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof and the Purchase Agreement.
 
2.11 Obligation of Borrower to Deliver Common Stock. Upon receipt by the
Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such conversion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Note
shall be reduced to reflect such conversion, and, unless the Borrower defaults
on its obligations under this Note, all rights with respect to the portion of
this Note being so converted shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower's obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Borrower to the holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Borrower,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.
 
 
5

--------------------------------------------------------------------------------

 
 
2.12 Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company ("DTC")
Fast Automated Securities Transfer ("FAST") program, upon request of the Holder
and its compliance with the provisions contained in this Note, the Borrower
shall use its best efforts to cause its transfer agent to electronically
transmit the Common Stock issuable upon conversion to the Holder by crediting
the account of Holder's Prime Broker with DTC through its Deposit Withdrawal
Agent Commission ("DWAC") system.
 
2.13 Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder's right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline, the
Borrower shall pay to the Holder $2,000 per day in cash, for each day beyond the
Deadline that the Borrower fails to deliver such Common Stock through willful or
deliberate acts on the part of the Borrower. Such cash amount shall be paid to
Holder by the fifth day of the month following the month in which it has accrued
or, at the option of the Holder (by written notice to the Borrower by the first
day of the month following the month in which it has accrued), shall be added to
the principal amount of this Note, in which event interest shall accrue thereon
in accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert is a valuable right to the
Holder. The damages resulting from a failure, attempt to frustrate, interference
with such conversion right are difficult if not impossible to qualify.
Accordingly the parties acknowledge that the liquidated damages provision
contained in this Section 2.13 are justified.
 
3. Redemption. The Borrower shall have no right of prepayment of this Note.
 
4. Defaults. If any one or more of the following shall (Events of Default) shall
occur:
 
(a)the Issuer shall (i) admit in writing its inability to pay its debts
generally as they mature; (ii) make a general assignment for the benefit of
creditors; (iii) fail or be unable to pay its debts as they mature iv) be
adjudicated a bankrupt or insolvent; (v) file a voluntary petition in bankruptcy
or a petition or an answer seeking an arrangement with creditors; (vi) take
advantage of any bankruptcy, insolvency or readjustment of debt law or statute
or file an answer admitting the material allegations of a petition filed against
it in any proceeding under any such law; (vii) apply for or consent to the
appointment of a receiver, trustee or liquidation for all or a substantial
portion of its assets; (viii) have an involuntary case commenced against it
under the Federal bankruptcy laws, which case is not dismissed or stayed within
thirty (30) days; or (viii) fail to pay its taxes on a timely basis; ix) violate
any covenant provided for in this Note, and/or the Securities Purchase Agreement
for the Convertible Promissory Note in the principal amount of $75,000 (the
Securities Purchase Agreement) between the Issuer and the Holder of even date
herewith and such violation shall continue unremedied for a period of fifteen
(15) days following the giving of written notice thereof from the Holder;
 
 
6

--------------------------------------------------------------------------------

 
 
(b) any judgment is entered against the Issuer which is not bonded or discharged
within 30 days;
 
(c) a levy of any sort is made on or against some or all of the assets of the
Issuer;
 
(d) the sale, transfer, assignment or disposition of any of the Issuer's assets
that are material to the business and/or operations of the Issuer's business.
then, at any time thereafter and unless such Event of Default shall have been
cured or shall have been waived in writing by the Holder (which waiver shall not
be deemed a waiver of any subsequent default), at the option of the Holder and
in the Holder's sole discretion, the Holder may, by written notice to the
Issuer, declare the entire unpaid principal amount of this Note then
outstanding, together with accrued interest thereon, to be forthwith due and
payable, whereupon the same shall become forthwith due and payable.
 
(e) Upon an event of default the Debenture will become immediately due and
payable in an amount in cash (the "Default Prepayment Amount") equal to 150%,
multiplied by the sum of: (w) the then outstanding principal amount of this
Debenture plus (x) accrued and unpaid interest on the unpaid principal amount of
this Debenture to the Default Date plus (y) Default Interest, if any, on the
amounts referred to in clauses (w) and (x) plus (z) hereof.
 
5. Investment Intent. The Holder, by its acceptance hereof, hereby represents
and warrants that this Note is being acquired, and the Common Stock issuable
upon the conversion of this Note will be acquired, for investment purposes only
and without a view to the distribution thereof, and may be transferred only in
compliance with the Act. Unless, prior to the conversion of this Note, the
issuance of the Common Stock has been registered with the Securities and
Exchange Commission pursuant to the Act, the Note Conversion Form shall be
accompanied by a representation of the Holder to the Issuer to the effect that
such securities are being acquired for investment and not with a view to the
distribution thereof, and such other representations and documentation as may be
reasonably required by the Issuer, unless in the opinion of counsel to the
Issuer such representations or other documentation are not necessary to comply
with the Act.
 
6. Default Rate of Interest; Costs of Collection. In the event the Issuer shall
default in the payment of this Note when due, then (i) effective with such date
of default, the interest rate payable hereunder shall be increased to eighteen
percent (18%) per annum and (ii) the Issuer agrees to pay, in addition to unpaid
principal and interest, all the costs and expenses incurred in effecting
collection hereunder or enforcing the terms of this Note and the Security
Agreement, including reasonable attorneys' fees.
 
 
7

--------------------------------------------------------------------------------

 
 
7. Applicable Law. This Note is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the State of New York.
 
8. Notices. Any notice required or permitted to be given pursuant to this Note
shall be deemed to have been duly given when delivered by hand or sent by
certified or registered mail, return receipt requested and postage prepaid,
overnight mail or telecopier as follows:
 
If to the Holder:
 
Continental Equities,
LLC 331 W. 57th Street, Suite
206 New York, NY 10019
Attn: Alan Masley
 
If to the Issuer:
 
Sanomedics International Holdings, Inc.
444 Brickell Avenue, Suite 415
Miami, Florida 33131
Attn: Keith Houlihan, President
 
or at such other address as the Holder or the Issuer shall designate by notice
to the other given in accordance with this Section 8.
 
9. Miscellaneous. This Note constitutes the rights and obligations of the Holder
and the Issuer. No provision of this Note may be modified except by an
instrument in writing signed by the party against whom the enforcement of any
modification is sought.
 
 
8

--------------------------------------------------------------------------------

 
 
The Issuer shall not take any action that would impair the rights and privileges
of the Holder herein or avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Issuer, but will
at all times act in good faith to assist in carrying out the provisions of this
Note, including the Conversion rights provided in paragraph 3 herein and will
take all such action as may be necessary or appropriate in order to protect the
conversion rights of the Holder of the Note.
 
The waiver by the Holder of a breach of any provision of this Note shall not
operate or be construed as a waiver of any subsequent breach.
 
If any provision, or part thereof, of this Note shall be held to be invalid or
unen­forceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any way affect or render invalid or unenforceable any
other provisions of this Note and this Note shall be carried out as if such
invalid or unenforceable provision, or part thereof, had been reformed, and any
court of competent jurisdiction is authorized to so reform such invalid or
unenforceable provision, or part thereof, so that it would be valid, legal and
enforceable to the fullest extent permitted by applicable law.
 
In no event shall the rate of interest payable hereunder exceed the maximum rate
permitted by applicable law.
 
No provision of this Note shall alter or impair the absolute and unconditional
obligation of the Issuer to pay the principal of, and interest on, this Note in
accordance with the provisions hereof.
 
The Issuer agrees that irreparable damage would occur in the event that any of
the provisions of this Note were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that, except with
respect to the payment of the amounts due hereunder, the Holder of this Note
shall be entitled to swift specific performance, injunctive relief or other
equitable remedies to prevent or cure breaches of the provisions of this Note
and to enforce specifically the terms and provisions hereof, this being in
addition to any other remedy to which the Holder may be entitled under this
Note.
 
[SIGNATURE PAGE FOLLOWS]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Issuer has caused this Note to be signed on its behalf,
in its corporate name, by its duly authorized officer, all as of the day and
year first above written.
 
 

  SANOMEDICS INTERNATIONAL HOLDINGS, INC.          
 
By:
/s/ Keith Houlihan, President  

 
 
10

--------------------------------------------------------------------------------